Citation Nr: 0207849	
Decision Date: 07/15/02    Archive Date: 07/19/02

DOCKET NO.  98-00 714A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a disability rating in excess of 60 percent 
for a status-post laminectomy with diskectomy at L5-S1 and 
S1-S2 with a residual herniated nucleus pulposus (also 
referred to herein as a "lumbar spine disability") from 
October 1, 2000.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel



INTRODUCTION

The veteran's active duty service included service from 
December 15, 1975, to September 30, 1993; he had 2 years, 10 
months, and 15 days of prior active duty service.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision rendered in November 1993 by 
the Montgomery, Alabama, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which, in pertinent 
part, granted service connection for a lumbar spine 
disability.  This matter was previously before the Board in 
May 2001, at which time the case was remanded to the RO for 
additional development.  The case has since been returned to 
the Board for appellate review. 

The Board notes that while on remand, the RO increased the 
veteran's disability rating to 60 percent for his service-
connected lumbar spine disability, effective from October 1, 
2000, pursuant to a November 2001 rating determination.  The 
veteran has nevertheless expressed his desire to continue his 
appeal for a higher disability rating.  


FINDING OF FACT

Since October 1, 2000, the veteran's lumbar spine symptoms 
have not been productive of more than pronounced 
intervertebral disc syndrome; there has been no medical 
evidence showing that the veteran suffers from the residuals 
of a fractured vertebra or complete bony fixation of the 
entire spine as a result of service-connected disability.  



CONCLUSION OF LAW

From October 1, 2000, the schedular criteria for entitlement 
to a disability rating in excess of 60 percent for service-
connected lumbar spine disability have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.14, 4.40, 
4.45, 4.71a, Diagnostic Code 5293 (2001). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that the severity of his service-
connected lumbar spine disability, since October 1, 2000, is 
greater than the assigned disability rating reflects.  
Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which allows for 
ratings based on the average impairment of earning capacity 
resulting from a service-connected disability.  38 U.S.C.A. 
§ 1155; 38 C.F.R. 4.1 (2001).  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  In addition, the evaluation of the same disability 
under various diagnoses, and the evaluation of the same 
manifestations under different diagnoses, are to be avoided.  
38 C.F.R. § 4.14.

It should also be noted that when evaluating disabilities of 
the musculoskeletal system, 38 C.F.R. § 4.40 requires 
consideration of functional losses due to pain and weakness, 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.  

Turning to the relevant medical evidence, a September 2001 VA 
spine examination report notes that the claims file was 
reviewed and recounts the veteran's complaints of pain, 
weakness, stiffness, fatigability, and lack of endurance, 
which he claims "sometimes" interferes with his work.  The 
veteran was noted to be on pain medication.  Objectively, 
range of motion of the lumbar spine was as follows:  Forward 
flexion to 90 degrees; backward extension to 20 degrees; 
right flexion to 28 degrees; and left flexion to 23 degrees.  
The examiner observed that the veteran walked very swiftly 
and that there was objective evidence of painful motion, 
spasm, and weakness.  The examiner opined that the veteran 
experiences persistent symptoms compatible with sciatic 
neuropathy and that he does have some muscle spasm.  It was 
also noted that the veteran obtains relief from a moderate 
amount of pain medication he takes, and that he is able to do 
his job as an immigration inspector.  The diagnosis was 
"[p]ost diskectomy, degenerative joint disease of the 
lumbosacral spine with loss of function due to pain.  
Confirmed by x-ray today."

The veteran's lumbar spine disability is rated under 
38 C.F.R. § 4.71a, Diagnostic Code 5293, which provides 
criteria for rating intervertebral disc syndrome.  The 60 
percent rating is the maximum rating permitted for 
intervertebral disc syndrome, and is warranted when symptoms 
are pronounced, with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, little 
intermittent relief.

As previously noted, the RO rendered a November 2001 rating 
determination that increased the veteran's disability rating 
for his lumbar spine disability to 60 percent, effective from 
October 1, 2000.  This 60 percent rating was assigned 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5293, which, 
as was discussed above, is the maximum schedular rating 
available for intervertebral disc syndrome.  

The Board observes that a disability rating in excess of 60 
percent for a lumbar spine disability is only available, on a 
schedular basis, under 38 C.F.R. § 4.71a, Diagnostic Codes 
5285 and 5286 (2001).  However, as the veteran's service-
connected lumbar spine disability is not manifested by a 
fractured vertebra or complete bony fixation of the entire 
spine, these codes do not provide a basis for a higher 
rating.  38 C.F.R. § 4.71a.  As noted above, the veteran 
experiences the very same symptoms contemplated by the 60 
percent rating, such as persistently disability symptoms and 
muscle spasm.  He also apparently obtains intermittent relief 
with the use of medication.  These problems are the sort 
contemplated by the 60 percent rating.  Consequently, a 
higher rating is not warranted.

Although the veteran has described his lumbar spine 
disability as being so bad that he should be afforded an 
extra-schedular rating, the evidence does not show an 
exceptional or unusual disability picture as would render 
impractical the application of the regular schedular rating 
standards.  See 38 C.F.R. § 3.321 (2001).  The current 
evidence of record does not demonstrate that the veteran's 
lumbar spine symptoms have caused impairment not contemplated 
by the rating schedule.  His problems have not resulted in 
frequent periods of hospitalization or in marked interference 
with employment.  § 3.321.  Indeed, the November 2001 
examination report indicates that the veteran obtains relief 
from the moderate amount of pain medication he takes, and 
that he is able to do his job as an immigration inspector.  
Although there is no doubt that service-connected lumbar 
spine disability has had an adverse effect on employment, it 
bears emphasizing that the schedular rating criteria are 
designed to take such factors into account.  The schedule is 
intended to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees 
of disability specified [in the rating schedule] are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  
38 C.F.R. § 4.1 (2001).  Therefore, given the lack of 
evidence showing unusual disability not contemplated by the 
rating schedule, the Board concludes that a remand to the RO 
for referral of this issue to the VA Central Office for 
consideration of an extra-schedular evaluation is not 
warranted.  

In arriving at its decision, the Board notes that on 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  VA has since issued 
regulations consistent with this law.  See 66 Fed. Reg. 
45,630-32 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  Among 
other things, this law and its implementing regulations 
include a duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits 
and to make reasonable efforts to obtain such evidence.  

The appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
the benefit sought on appeal.  The Board concludes that the 
discussions in the RO's rating actions and prior Board remand 
have informed the appellant and his representative of the 
information and evidence necessary to substantiate the claim, 
and have therefore satisfied the notification requirements.  
The Board finds that the record as it stands is adequate to 
allow for review of the claim made by the veteran currently 
before the Board, and that no further action is necessary to 
meet the requirements of the VCAA.  Consequently, further 
development to fulfill the duty to notify or duty to assist 
is not necessary.  It may therefore be said that, under the 
circumstances of this case, further action to address the 
VCAA would serve no useful purpose, at least as to the issue 
addressed above.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no additional benefit flowing 
to the appellant are to be avoided).


ORDER

A disability rating in excess of 60 percent from October 1, 
2000, for a service-connected lumbar spine disability is 
denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

